ORDER

PER CURIAM.
Defendant appeals from a judgment entered by the Warren County Circuit Court, finding her guilty of one count of stealing a hubcap, in violation of Warrenton city ordinance section 210.190. The court imposed a fine of $300 plus court costs. We find no error.
No jurisprudential purpose would be served by a written opinion reciting the *812detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).